DETAILED ACTION
The amendment filed 5/10/22 has been received and considered. By this amendment, Claims 3, 4, 6, 10, 13-14, 16, 23-25, 49, and 55-56 are amended. Claims 1, 11, 21, 27-41, and 51-53 are cancelled. No claims are added. 
Claim Objections
The claim objections made in the previous Office Action are withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 3, 12-13, 15, 17-20, 22-23, 26, and 61 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12-13, 15, 17-20, 22-23, 26, and 61 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapp et al. (WO 2017/048731) in view of LaBorde (US Patent 9977865).
Regarding Claim 3, Tapp discloses a system for applying bio-electric microcurrent stimulation therapy to a patient, the system comprising:
a head-mounted device (see eye glass frame 401) configured to be mounted to the patient’s head (see fig. 4A);
a chip-electrode-array circuit operatively coupled to the head-mounted device, wherein the chip-electrode-array circuit (see subsystem 160) includes at least one integrated-circuit chip (see microprocessor/battery unit 161) and at least one electrode- array strip (see strip 165) configured to deliver the bio-electric microcurrent stimulation therapy to the patient (see par. 68; Fig. 7), wherein the chip-electrode-array circuit includes a unique identification number (see par. 86); and
a computer server (see base station 790) operatively coupled to the chip-electrode-array circuit, wherein the chip- electrode-array circuit is configured to communicate with the computer server in order to have the computer server look up parameters based at least in part on the unique identification number (see authentic encrypted code; par. 88) and communicate the looked-up parameters to the chip-electrode-array circuit for the bio-electric microcurrent stimulation therapy (see par. 85). Tapp does not explicitly disclose that the unique identification number is a serial number that uniquely identifies the chip electrode array circuit. LaBorde discloses RFID chips attached to a medical device wherein the unique identification number is a serial number stored in the at least one integrated-circuit chip and communicated from the at least one integrated-circuit chip to the computer server (see RFID; col. 18, lines 43-66). It would have been obvious to one of ordinary skill in the art at the time of the invention to identify the circuit using a unique identification number because LaBorde teaches that it helps to passively capture information about the device include power levels, sterilization, location, etc. (see col. 1, line 52- col. 2, line 24). 
Regarding Claim 13, see rejection of Claim 3 above. Tapp further discloses the head-mounted device applies the at least one electrode-array strip to the patient’s skin (see par. 25) and delivering, via the at least one electrode-array strip, the bio-electric microcurrent stimulation therapy to the patient based on the received parameters (see par. 99). 
Regarding Claims 12 and 22, Tapp discloses wherein the received parameters are further based on particular symptoms and medical history associated with the patient (see par. 84 and 86).
Regarding Claim 15, Tapp discloses wherein the chip-electrode-array circuit is a one-use disposable chip-electrode-array circuit (see par. 62).
Regarding Claims 17 and 26, Tapp discloses transmitting results of the bio-electric microcurrent stimulation therapy to a database located on the computer server; and analyzing the results in order to improve future therapy sessions (see par. 84).
Regarding Claim 18, Tapp discloses integrating a microprocessor with the chip-electrode-array circuit (see par. 63).
Regarding Claim 19, Tapp discloses providing a local microprocessor system; coupling the local microprocessor system to the chip-electrode-array circuit (see par. 80).
Regarding Claim 20, Tapp discloses providing a local microprocessor system, wherein the local microprocessor system includes a first portion and a second portion; and coupling the first portion of the local microprocessor system to the head-mounted device, wherein the second portion of the local microprocessor system is located remotely from the head- mounted device (see par. 85-86). The examiner considers the transmitter and receiver to be the two portions of the local microprocessor system.
Regarding Claim 23, see rejection of similarly worded Claim 3 above. 
Regarding Claim 61, Tapp discloses wherein the at least one integrated-circuit chip of the chip- electrode-array circuit is used to confirm electrode identity and authenticity of the at least one electrode-array strip (see par. 121).

Claims 2, 4-10, 14, 16, 24-25, 54-56, 58-60, and 63-67is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapp et al. (WO 2017/048731) in view of Goodall et al. (PG Pub. 2019/0046794).
Regarding Claims 4 and 55, see rejection of Claim 3 above. Goodall also discloses authenticating device information is in the form of a serial number (see serial number 2606; par. 298). Park further discloses a camera to obtain image data that is communicated to the computer server (see par. 30 and 367). It would have been obvious to one of ordinary skill in the art at the time of the invention to use a camera for scanning the serial number because Goodall teaches it helps the computing device determine usability of the head mounted device and which control signals to send to that specific device (see par. 30).
Regarding Claims 6 and 54, see rejection of Claim 4 above. Goodall further discloses wherein the unique identification number includes public-key encryption information that is used by the computer server to encrypt data sent to the chip-electrode-array circuit (see par. 210, 220, and 266).
Regarding Claims 14 and 24, see rejection of similarly worded Claim 4 above.
Regarding Claims 16 and 25, see rejection of similarly worded Claim 6 above. 
Regarding Claims 49 and 63-67, see rejection of similarly worded Claim 6 above. Goodall further discloses controlling a contact pressure of the one or more electrode strips at the plurality of contact points (see par. 178 and 196). It would have been obvious to one of ordinary skill in the art at the time of the invention to control a contact pressure of the electrodes on the skin because Goodall teaches it ensures proper placement for effective stimulation (see par. 178).
Regarding Claims 42 and 69-71, Tapp discloses providing a first ground electrode (see electrode 641; par. 49);
coupling the first ground electrode to the head-mounted device (see Fig. 6B); and
placing the first ground electrode at a ground location on the patient (see par. 90).
Regarding Claim 43, Tapp discloses displaying information related to the bio-electric microcurrent stimulation therapy (see par. 86).
Regarding Claim 44, Tapp discloses wherein the head-mounted device includes a plurality of light-emitting-diodes (LEDs), the method further comprising:
generating light signals using the plurality of LEDs in order to provide information related to the bio-electric microcurrent stimulation therapy (see par. 65).
Regarding Claim 45, Tapp discloses wherein the head-mounted device includes at least a first haptic vibration device, the method further comprising:
generating vibration signals using the at least first haptic vibration device in order to provide information related to the bio-electric microcurrent stimulation therapy (see par. 28).
Regarding Claim 46, Tapp discloses providing a flexible substrate that includes an adhesive layer and electrically conductive gel (see par. 61); and
mounting the at least a first disposable chip-electrode-array circuit on the flexible substrate (see par. 78).
Regarding Claim 47, Tapp discloses wherein the controlling of the electrical current occurs within the head-mounted device (see microcontroller 711; Fig. 7 and par. 86).
Regarding Claim 48, Tapp discloses wherein the controlling of the electrical current occurs remote from the head-mounted device (see base station 790; Fig. 7 and par. 86).
Regarding Claim 50, Tapp discloses providing one or more sensors operatively coupled to the head-mounted device, wherein the controlling of the electrical current includes receiving feedback from the one or more sensors (see sensors 719) during the applying of the bio-electric microcurrent stimulation therapy (see par. 68, 85, and 109).
Regarding Claim 2, Tapp discloses wherein the received parameters are further based on particular symptoms and medical history associated with the patient (see par. 84 and 86).
Regarding Claim 5, Tapp discloses wherein the chip-electrode-array circuit is a one-use disposable chip-electrode-array circuit (see par. 62).
Regarding Claim 7, Tapp discloses transmitting results of the bio-electric microcurrent stimulation therapy to a database located on the computer server; and analyzing the results in order to improve future therapy sessions (see par. 84).
Regarding Claim 8, Tapp discloses integrating a microprocessor with the chip-electrode-array circuit (see par. 63).
Regarding Claim 9, Tapp discloses providing a local microprocessor system; coupling the local microprocessor system to the chip-electrode-array circuit (see par. 80).
Regarding Claim 10, Tapp discloses providing a local microprocessor system, wherein the local microprocessor system includes a first portion and a second portion; and coupling the first portion of the local microprocessor system to the head-mounted device, wherein the second portion of the local microprocessor system is located remotely from the head- mounted device (see par. 85-86). The examiner considers the transmitter and receiver to be the two portions of the local microprocessor system.
Regarding Claim 56, see rejection of similarly worded Claims 6, 44, and 49 above.
Regarding Claims 58-59, Goodall discloses the unique identification number is machine readable in the form of a QR symbol or bar code (see par. 298). It would have been obvious to one of ordinary skill in the art at the time of the invention to include such a reader to quickly convey large amounts of data in a small format (see par. 298 and https://smallbiztrends.com/2011/02/qr-codes-barcodes-rfid-difference.html#:~:text=QR%20Codes%2C%20barcodes%20and%20RFID%20(radio%20frequency%20identification)%20are,they%20are%20best%20suited%20for.). 
Regarding Claim 60, Goodall discloses wherein the at least one integrated-circuit chip is configured to authenticate itself (see par. 220). It would have been obvious to one of ordinary skill in the art at the time of the invention to allow this type of authentication to prevent unauthorized access to the information (see par. 220).

Claims 57, 62, 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tapp et al. (WO 2017/048731) in view of LaBorde (US Patent 9977865), as applied to Claim 3 above, and further in view of Goodall et al. (PG Pub. 2019/0046794).
Regarding Claim 57, see rejection of Claim 6 above. 
Regarding Claim 62, see rejection of Claim 49 above.
Regarding Claim 68, see rejection of Claim 42 above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA PATEL whose telephone number is (571)272-5818. The examiner can normally be reached 9-5 M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.P/Examiner, Art Unit 3792                                                                                                                                                                                                        
/Amanda K Hulbert/Primary Examiner, Art Unit 3792